         Case 3:19-cv-01786-DRD Document 4 Filed 09/25/19 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO


      UNITED STATES OF AMERICA,           CIVIL NO. 19-cv-1786 (DRD)
      acting through the United
        States Department of
             Agriculture


               Plaintiff                  Foreclosure of Mortgage


                      v.


ANGEL LUIS LUNA MALAVE, CARMEN
MARIA ESPADA GARCIA and their
Conjugal Partnership


              Defendants


         INFORMATIVE MOTION REGARDING AMENDMENT OF COMPLAINT

TO THE HONORABLE COURT:
     Comes   now   Plaintiff,   through    the   undersigned   counsel,   who

respectfully alleges and prays as follows:

1.     During the process of serving the summons upon defendants,

       plaintiff learned about the death of codefendant ANGEL LUIS

       LUNA MALAVE.    Exhibit 1

2.     Therefore, plaintiff informs this Honorable Court that an

       Amended Complaint will be filed on this same date in order to

       include, as codefendants, the Estate of said deceased.
         Case 3:19-cv-01786-DRD Document 4 Filed 09/25/19 Page 2 of 2



      Wherefore,       movant    requests       this   Honorable   Court   to   be

informed of the above.

      RESPECTFULLY SUBMITTED.

      Certificate of service: I hereby certify that on this same

date I have filed a true and exact copy of the foregoing motion

using the CM/ECF system, which will send notification of such

filing to all registered CM/ECF participants and to each one of

codefendants, to the following address: P.O. Box 2401, Coamo, P.R.

00769; HC-02, Box 8040, Coamo, P.R. 00769 and Rd. 545, Km. 3.5,

San Idelfonso Wd., Sector Gavia, Coamo, P.R. 00769.

      In Guaynabo, Puerto Rico, this 25th day of September, 2019.



_/s/ Juan C. Fortuño Fas__
JUAN C. FORTUÑO FAS
USDCPR 211913
Counsel for Plaintiff
P.O. BOX 9300 SANTURCE, PR 00908
TEL: [787] 751-5290 / FAX: [787] 751-6155
E-MAIL: jcfortuno@fortuno-law.com




                                            2
